Citation Nr: 1203170	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO. 09-23 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD) than October 24, 2006.

2. Entitlement to service connection for right carpal tunnel syndrome.

3. Entitlement to service connection for left carpal tunnel syndrome. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to June 1969, and from September 1969 to January 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

The Veteran's desired authorized representative in the present appeal is ambiguous, as further addressed in the body of this remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board notes as an initial matter that the Veteran in a VA Form 9 submitted in July 2009 informed that he wished to change his authorized representative from the Georgia Department of Veterans Affairs to Disabled American Veterans (DAV). However, it does not appear that the Veteran has submitted a power of attorney, VA Form 21-22a, for this purpose, and it appears that the RO has continued issuance of determinations and correspondence to the Georgia Department of Veterans Affairs as authorized representative. Appropriate action must be taken to remedy this situation, as instructed below.

The Veteran has requested the opportunity of a Travel Board hearing to address his claims before a Veterans Law Judge of the Board. This is in lieu of a previously request Board Central Office hearing. 

The Board considers it reasonable in this case to afford the Veteran the opportunity to address his claims before a Veterans Law Judge at a Travel Board hearing. See 38 C.F.R. §§ 20.703, 20.704(b), 20.1304 (2011) (rules governing requests for hearings, failure to appear for hearings, and requests for a further opportunity of a hearing). 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with the appropriate form to be completed to appoint his desired authorized representative to represent him in his claims before the VA. Inform him that he may only have one authorized representative at a time to represent him in a claim before the VA, and that an appointment of a new representative will revoke representational authority of any prior authorized representative. 

2. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, as the docket permits. All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


